Case 1:20-cv-20997-BB Document 34 Entered on FLSD Docket 06/04/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20-cv-20997-BLOOM/Louis

 JEREMY DA,

         Plaintiff,
 v.

 ALTAFONTE CORPORATION and
 FERNANDO LUACES,

       Defendants.
 _______________________________/


                                                 ORDER

         THIS CAUSE is before the Court upon a sua sponte review of the record. On March 5,

 2020, Plaintiff Jeremy Da filed his initial Complaint, ECF No. [1], naming Altafonte Corporation

 and Fernando Luaces as Defendants. Under Rule 4(m) Plaintiff had 90 days to perfect service.

 See Fed. R. Civ. P. 4(m). On March 31, 2020, Plaintiff served Defendant Altafonte Corporation.

 See Return of Service, ECF No. [14]. On April 7, 2020, Plaintiff filed an unexecuted Return of

 Service, ECF No. [15], stating Defendant Fernando Luaces was not served.

         Plaintiff filed a First Amended Complaint, ECF No. [27], on May 12, 2020. To date,

 however, Plaintiff has not filed a return of service showing Defendant Fernando Luaces has been

 served and the deadline to serve him has passed. See Kennedy v. Grova, No. 11-61354-Civ, 2012

 WL 1368139, at *3 (S.D. Fla. Apr. 19, 2012) (“[T]he 120–day1 period provided by Rule 4(m) is



 1
   “Effective December 1, 2015, Congress amended Fed R. Civ. P. 4(m) to shorten the deadline for service
 from within 120 days after the complaint is filed to within 90 days after the complaint is filed.” Hart v.
 Zimmerman Holdings Grp., Inc., 313 F.R.D. 671, 672 n.1 (S.D. Fla. 2016) (citation and internal quotation
 marks omitted).
Case 1:20-cv-20997-BB Document 34 Entered on FLSD Docket 06/04/2020 Page 2 of 2



                                                           Case No. 20-cv-20997-BLOOM/Louis

 not restarted by the filing of an amended complaint except as to those defendants newly added in

 the amended complaint.” (alteration added; quoting Bolden v. City of Topeka, Kan., 441 F.3d 1129,

 1148 (10th Cir. 2006); other citations omitted)).

        Accordingly, it is ORDERED AND ADJUDGED that the case is dismissed with respect

 to Defendant Fernando Luaces.

        DONE AND ORDERED in Chambers at Miami, Florida, on June 4, 2020.




                                                         __________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT COURT
 Copies to:

 Counsel of Record




                                                     2
